Citation Nr: 0737193	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  01-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the chest (muscle damage to 
Muscle Group XXI).

2.  Entitlement to a compensable rating for shrapnel wound 
scars of the face, neck, trunk, and all extremities.

3.  Entitlement to a compensable rating for fragment wounds 
of the eyes.

4.  Entitlement to an initial rating in excess of 10 percent 
for a gunshot wound scar of the chest.

5.  Entitlement to an effective date prior to December 6, 
2003, for the assignment of a 10 percent rating for a gunshot 
wound scar of the chest. 





REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO in Muskogee, Oklahoma, which continued a 20 percent rating 
for residuals of a gunshot wound to the chest productive of 
damage to Muscle Group XXI and denied compensable ratings for 
residuals of shrapnel wounds to all other areas to include 
the eyes and all extremities.  The Board remanded this case 
in October 2003.  During the pendency of the appeal, the RO 
assigned a separate 10 percent rating for a gunshot wound 
scar of the chest, effective December 6, 2003; and the 
veteran appeals for a higher rating and an earlier effective 
date. 

The veteran testified at hearings before the Board in 
November 2001 and August 2007.  Transcripts have been 
associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

Finally, the Board notes that the veteran and his 
representative have presented argument regarding muscle 
impairment of the right side of the chest and right arm as a 
result of the original gunshot wound he suffered in service.  
The Board notes that the RO considered this to be a new claim 
for service connection for residuals of the gunshot wound and 
initiated the adjudication process by sending him a June 2007 
VCAA letter.  While the veteran did present evidence on this 
point, any chest disability on the right side and involving 
the right arm has not been developed at the RO level and have 
not been adjudicated and appealed on this record.  As such, 
the Board cannot proceed to consider them.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  These issues are 
REFERRED to the RO for appropriate action.

All the claims on appellate review are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

Unfortunately, the Board must remand the veteran's claims.

The veteran was discharged from service in 1969 and 
immediately received service connection for: a) a gunshot 
wound to the chest (rated 20 percent), b) multiple, 
superficial fragment wound scars of all extremities (rated 0 
percent), and c) metallic fragment wounds of both eyes (rated 
0 percent).  At the time service connection was granted, the 
veteran's service medical records were unavailable.  Despite 
numerous requests over the intervening years, the RO was 
unable to locate his service medical records.  

The veteran's representative recently located the veteran's 
service medical records and submitted them for association 
with the claims file. 

The veteran last underwent VA examinations in December 2003.  
The VA examiners did not have access to the claims folder 
(including the veteran's service medical records) when 
rendering their opinions.  In fact, to date, no examiner has 
considered the veteran's entire medical history (to include 
his service medical records and his VA examinations in August 
1999 and December 2003) in conjunction with an evaluation of 
his current impairment.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991) (VA must take into account the veteran's 
entire medical history and circumstances); See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  In particular, the Board notes that 
evaluation of muscle impairment is based, in part, on a 
historical review of the initial injury.  38 C.F.R. § 4.56.  
As such, the Board must remand this case as there is 
inadequate medical evidence on file to adjudicate the claims. 

With specific regard to the veteran's rating for the gunshot 
wound scar across his chest, this rating was granted on the 
basis of a December 2003 VA examination report that indicated 
that the scar was tender on examination.  The veteran has 
testified before the undersigned that his left arm range of 
motion was limited by the scar, which caused pain on raising 
the arm upward.  The veteran also submitted the statements of 
Dr. Atkinson which confirmed this.  The Board notes that the 
veteran's left shoulder has not been evaluated for potential 
limitation of motion as required by DC 7805.  See 38 C.F.R. 
§ 4.118.  Furthermore, the veteran's testimony indicates a 
change in his service connected disability.  The Board 
concludes that a remand for an assessment of the scar and its 
functional impact is warranted.  See Snuffer v. Gober, 10 
Vet. App. 400, 403-04 (1997).

With regard to the veteran's ratings for multiple shell 
fragment wounds of the face, neck, trunk, and all 
extremities, it is noted that the VA examination conducted in 
December 2003 did not account for all of his service-
connected scars.  (Photographs associated with the claims 
file identify 22 scars.)  In particular, the Board notes that 
two shrapnel wound scars are located along his neck and jaw 
line.  In reviewing the veteran's service medical records, 
the Board has found x-ray reports showing multiple metallic 
fragments in the veteran's face.  In sum, the VA examination 
in December 2003 did not adequately address the severity of 
the veteran's service-connected scars.  Another examination 
must be requested on remand. 

With regard to the veteran's December 2003 VA eye 
examination, it is noted that the veteran's chorioretinal 
scar was noted as not service-related, i.e., the scar is not 
to be considered a residual of his service-connected fragment 
wounds of the eyes. This opinion is of limited probative 
value given that the veteran's service medical records were 
not of record when this opinion was rendered.  A new 
examination is warranted. 

In sum, the medical evidence on file is not only somewhat 
aged (nearly four years old), it is also inadequate to the 
extent that it does not properly address all of the veteran's 
service-connected residuals. 

With specific regard to the earlier effective date claim, it 
is noted that the RO clarified in its October 2004 statement 
of the case that service connection for a gunshot wound scar 
of the chest had been in effect since May 7, 1969.  A 10 
percent rating was assigned as of December 16, 2003, the date 
of a VA compensation examination that indicated that the scar 
was tender on examination.  The veteran is appealing for an 
earlier effective date for the assignment of a 10 percent 
rating.  

The Board notes that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Also, once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In this case, it appears that there may be outstanding 
treatment records possibly reflecting an earlier effective 
date for a gunshot wound scar of the chest that are not 
associated with the claims file.  On remand, any outstanding, 
pertinent records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names and 
addresses of any VA or non-VA medical care 
providers who provided examination and/or 
treatment for his gunshot and fragment 
wounds from 1998 onward, to include Thomas 
W. Atkinson, M.D., and whose records have 
not previously been submitted.  After 
securing necessary releases, obtain any 
records so identified.

2.  Schedule the veteran for VA muscle and 
skin examinations to determine the current 
nature and severity of all of his service-
connected gunshot wound and shrapnel wound 
scars to include of the face, neck, chest, 
trunk and extremities.  The claims folder 
must be provided to the examiner for 
review.  The examiner is instructed to 
review the veteran's service medical 
records to gain a greater understanding of 
the initial gunshot and shrapnel wound 
injuries.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

Any muscle damage should be specified; the 
location and name of the effected muscle 
groups should be clearly identified.

For each scar, describe:  

a)  The location of the scar;  
b)  The size of the scar (in square inches 
or centimeters);  
c)  Whether the scar is deep (i.e., 
associated with soft tissue damage) or 
superficial (i.e., not associated with 
soft tissue damage); 
d)  The surface contour of the scar, i.e., 
whether the scar is elevated or depressed 
on palpation; 
e)  Whether the scar is adherent to 
underlying tissue;
f)  The color of the scar, to include 
whether the scar is hypopigmented or 
hyperpigmented and if so the size of such 
area; 
g)  Whether the scar texture is abnormal 
i.e., irregular, atrophic, shiny, or scaly 
and if so, the size of such area; 
h)  Whether the scar is indurated and 
inflexible, if so the size of such 
effected area; 
i)  Whether the scar is painful or tender 
on objective demonstration; 
j)  Whether the scar effects the function 
of the effected part, if so, described the 
extent of any limitation to include any 
limitation of motion; 
k)  Whether the scars of the head, face or 
neck are slightly, moderately or severely 
disfiguring? 
l)  Whether the scar is poorly nourished 
with repeated ulceration?
m)  With regard to the scars of the head, 
face or neck:  the examiner should address 
whether there is visible or palpable 
tissue loss; and whether there is gross 
distortion or asymmetry of features or 
paired sets of features (e.g., eyes, ears 
etc.) and the number of effected features 
should be specified.

3.  Schedule the veteran for VA eye 
examination to determine the current 
nature and severity of his service-
connected fragment wounds of the eyes.  
The claims folder must be provided to the 
examiner for review.  The examiner is 
instructed to review the veteran's service 
medical records to gain a greater 
understanding of the initial gunshot and 
shrapnel wound injuries.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The findings contained in the December 
2003 VA eye examination should be 
reconciled, if possible. 

4.  Schedule the veteran for a VA 
respiratory examination to determine the 
current nature and severity of his 
service-connected gunshot wound to the 
chest.  The claims folder must be provided 
to the examiner for review.  The examiner 
is instructed to review the veteran's 
service medical records to gain a greater 
understanding of the initial gunshot and 
shrapnel wound injuries.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

5.  Then, the AMC should readjudicate the 
claims on the merits.  In so doing, the 
AMC must utilize both the current and 
prior versions of 38 C.F.R. § 4.118 with 
regard to the increased rating claims 
pertaining to scars.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                         
__________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

